DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 (NOTE: claim # 11 has been skipped in the numbering of the claims - see Claim Objection below) in the reply filed on 4/16/2021 is acknowledged.  Claims 14-34 have been canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered 11 and misnumbered claim 13 has been renumbered 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead et al. (US Pub. No. 2013/0006269 A1) in view of Srivastava et al. (US Pub. No. 2016/0235490 A1).
Regarding claim 1, Hillstead et al. disclose a robotic-assisted surgical system (Robotically controlled hydraulic end effector system, claim 59; see Abstract) comprising: an arm (barrel portion 106 comprises a hollow elongated cylindrical barrel 116, [0065], Fig.1); a surgical instrument (end effector assembly 104, [0062], Fig.1) mountable to the arm (The end effector assembly of FIGS. 1 and 3 is mounted to the distal end of the barrel 116 at an articulation joint, generally at 126, [0067]), the surgical instrument (end effector assembly 104) having an end effector configured for at least a first motion type (an end effector that has multiple motions or operations, [0010]), and an instrument end effector output system IEEOS (piston 212 cooperates with a linkage 214 to open and close the jaws, [0078]); an input pressure system IPS (To effect opening and closing of the jaws of the end effector, the end effector may include another hydraulic actuator employing a novel piston-cylinder arrangement, [0015]); and
a mechanical transfer system MTS (the fluid flow tubing 118 of the hydraulic actuation systems for closing the distal effector jaws, [0065]); the IPS (hydraulic actuator), MTS (fluid flow tubing 118) and IEEOS (piston 212) arranged such that the MTS receives fail to further disclose wherein the surgical instrument is removable mountable to the arm.
However, Srivastava et al. teach a robotic system in the same field of endeavor as Hillstead et al.’s robotic system, wherein the surgical instrument of the system is removably mounted to the arm/support of the robotic system in order to have the system be capable of supporting a wide range of surgical instruments to conduct useful medical interventions (paragraph [0020]).  Such a concept of ‘removable mounting’ is also considered well known in the art of robotic and other surgical systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillstead et al.’s robotic system 
Regarding claim 2, Hillstead et al. further disclose wherein the first motion type is selected from the group consisting of roll, articulation, bending, jaw actuation (opening and closing of the jaws of the end effector, [0015]), or linear translation.
Regarding claim 3, Hillstead et al. further disclose wherein the IPS (wherein the clamping piston pressurizes liquid within the hydraulic system, [0070]) and the IEEOS are each operable using fluid systems (wherein upon pressurization of the hydraulic fluid, the piston 202 will be moved distally or forwardly, [0086]).
Regarding claim 8, Hillstead et al. further disclose wherein the MTS (the fluid flow tubing 118 of the hydraulic actuation systems for closing the distal effector jaws, [0065]) delivers fluid pressure (wherein the piston moving inside cylinder block increases hydraulic fluid pressure in fluid flow path, [0016]; and wherein upon pressurization of the hydraulic fluid, the piston 202 will be moved distally or forwardly, [0086]) and motion from the IPS to the IEEOS (wherein translation movement from the clamping piston 136 is delivered as increased pressure through the tubing 118 to result as jaw motion, [0088]).
Regarding claim 9, Hillstead et al. further disclose discloses wherein the end effector (end effector assembly 104, [0062], Fig.1) is configured for at least a first (opening and closing of the jaws of the end effector, [0015]) and a second motion type (To effect firing of the staples, the end effector may have a linearly extensible balloon 
Regarding claim 10, Hillstead et al. further disclose wherein the first (opening and closing of the jaws of the end effector, [0015]) and second motion types (To effect firing of the staples, the end effector may have a linearly extensible balloon engageable with a movable staple ejector to forcibly expel the staples from the jaw upon increase of 
Regarding claim 12 (old claim 13 - see Claim Objection above), Hillstead et al. further disclose wherein the first (hydraulic tubing 118 and 120 for the closing and firing systems, [0079]; wherein hydraulic tubing 118 delivers fluid to piston 212 to open and close the jaws, [0086]) and second IEEOS inputs (Hydraulic fluid is conducted through flexible tubing 120, balloon retractor tube 234, tubing 120 extension and into the balloon 192, [0094]) receive hydraulic input from the first and second MTS outputs (wherein hydraulic tubing 118 and 120 deliver hydraulic fluid pressure to piston 212 and balloon 192) and convert the hydraulic input to mechanical motion of the end effector (actuator employs a longitudinally moveable piston and a connecting linkage cooperative with each of the first and second jaws to move them toward one another upon increase of hydraulic pressure in the hydraulic actuator, [0015]; and to forcibly expel the staples from the jaw upon increase of hydraulic pressure in the balloon, [0014]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hillstead et al. (US Pub. No. 2013/0006269 A1) in view of Srivastava et al. (US Pub. No. 2016/0235490 A1) further in view of Huitema (US Pat. No. 5,339,723).
Regarding claim 4, Hillstead et al. and Srivastava et al. fail to further disclose means for detecting pressure on the output side of the IPS, for determining force on the 
However, Huitema is in the field of surgical instruments using pressurized fluid (abstract), and Huitema teaches means for detecting pressure (During operation of the servo valve 60 when the pressure in the extension line Cl is higher than in the retraction line C2, the servo actuator piston 46 moves against the load, col.9 ln.4-8) on the output side of the IPS (the hydraulic fluid flowing from the supply region between the two valve members LI and L2 into the line Cl, col.5 ln.68-col.6 In.2), for determining force on the end effector based on the detected pressure (wherein pressure differential between lines Cl and C2 maintains actuator piston 46 in position and corresponds to movement of rod 38 leading to jaws 26, col.6 In.5-16, Fig.1), and for delivering corresponding haptic feedback to the user at the surgeon input (This causes the servo valve spool to move to the right and recenters the valve members LI and L2... This is a load sensing feature that provides tactile feedback to the surgeon, col.9 In.9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hillstead et al.’s system to include means for detecting pressure on the output side of the IPS, for determining force on the end effector based on the detected pressure, and for delivering corresponding haptic feedback to the user at the surgeon input as suggested and taught by Huitema as to provide tactile feedback and thereby increase feel during delicate operations (Such tactile feedback would be advantageous in delicate operations, col.1 ln.36-37).
Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Hillstead et al. (US Pub. No. 2013/0006269 A1) in view of Srivastava et al. (US Pub. No. 2016/0235490 A1) further in view of Huitema (US Pat. No. 5,339,723) further in view of Shelton, IV (US Pub. No. 2007/0125826 A1).
Regarding claim 5, Hillstead et al., Srivastava et al., and Huitema fail to further disclose wherein the IPS includes an IPS pump. 
However, Shelton, IV is in the field of hydraulically actuated surgical instruments (A surgical instrument may benefit from having a plurality of hydraulically actuated subsystems, abstract), and Shelton, IV teaches wherein the IPS includes an IPS pump (a trigger actuated rotary pump in a handle of a surgical instrument that provides the motive power to a fluid control system, [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hillstead et al.’s system such that the IPS includes an IPS pump, as suggested and taught by Shelton, IV, as to gain mechanical advantage and thereby ease the use of the trigger mechanisms (a desirable degree of mechanical advantage may be incorporated into the relationship between a user actuated trigger and the power output of the rotary pump, [0012] Shelton '826).
Regarding claim 6, Hillstead et al., Srivastava et al., and Huitema fail to further disclose wherein the IPS pump is a dynamic pump.
However, Shelton, IV is in the field of hydraulically actuated surgical instruments (A surgical instrument may benefit from having a plurality of hydraulically actuated subsystems, abstract), and Shelton, IV teaches wherein the IPS pump is a dynamic pump (an alternative rotary vane pump 20d for a fluid control system 16d has an off-center cylindrical rotor 174d... the rotor 174 and the inner diameter of the circular pump 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hillstead et al.’s system to include wherein the IPS pump is a dynamic pump, as suggested and taught by Shelton, IV, as to choose a pump type that achieves a mechanical advantage and thereby ease the use of the trigger mechanisms (a desirable degree of mechanical advantage may be incorporated into the relationship between a user actuated trigger and the power output of the rotary pump, [0012] Shelton '826).
Regarding claim 7, Hillstead et al., Srivastava et al., and Huitema fail to further disclose wherein the IPS pump is a positive pressure pump.
However, Shelton, IV is in the field of hydraulically actuated surgical instruments (A surgical instrument may benefit from having a plurality of hydraulically actuated subsystems, abstract), and Shelton, IV teaches wherein the IPS pump is a positive pressure pump (rotary vane pump 20d fora fluid control system 16d, [0051]; wherein a rotary vane pump is a positive-displacement pump)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hillstead et al.’s system to include wherein the IPS pump is a positive pressure pump as taught by Shelton '826 as to choose a pump type that achieves a mechanical advantage and thereby ease the use of the trigger mechanisms (a desirable degree of mechanical advantage may be incorporated into the relationship between a user actuated trigger and the power output of the rotary pump, [0012] Shelton '826).
Claim 11 (old claim 12 - see Claim Objections above) is rejected under 35 U.S.C. 103 as being unpatentable over Hillstead et al. (US Pub. No. 2013/0006269 A1) in view of Srivastava et al. (US Pub. No. 2016/0235490 A1) further in view of Shelton, IV (US Pub. No. 2007/0102473 A1).
Regarding Claim 11, Hillstead et al. and Srivastava et al. fail to further disclose wherein the IPS includes first and second IPS pumps.
However, Shelton, IV is in the field of hydraulically actuated surgical instruments with end effectors (hydraulically actuated surgical instrument, the instrument may also include an end effector, abstract), and Shelton, IV teaches wherein the IPS includes first and second IPS pumps (hydraulic pump 302 may be any kind of device suitable for pressurizing hydraulic fluid including... an additional pump may be included, for example, to drive the anvil 18 in response to actuation of the closure trigger 26, [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hillstead et al.’s system such that the IPS includes first and second IPS pumps as taught by Shelton ‘473 as to provide multiple pumps and thereby drive multiple components (an additional pump (not shown) may be included, for example, to drive the anvil 18 in response to actuation of the closure trigger 26, [0063] Shelton '473).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 19, 2021